Case: 7:20-cv-00054-WOB Doc #: 18 Filed: 09/18/20 Page: 1 of 13 - Page ID#: 129




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

    LINNELL RICHMOND, JR.,                        )
                                                  )
          Petitioner,                             )      Civil Action No. 7: 20-054-WOB
                                                  )
    v.                                            )
                                                  )
    HECTOR JOYNER, Warden                         )       MEMORANDUM OPINION
                                                  )           AND ORDER
          Respondent.                             )

                                       *** *** *** ***

         Petitioner Linnell Richmond, Jr., is a federal inmate currently confined at the United

States Penitentiary (“USP”)-Big Sandy located in Inez, Kentucky. Proceeding without an

attorney, Richmond has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 and has paid the filing fee.1

         For clarification, after filing his § 2241 petition in this case, Richmond filed a second

§ 2241 petition raising related claims in Richmond v. Joyner, No. 7:20-cv-074-DCR (E.D. Ky.

2020). However, in light of the identity of the claims presented in both petitions, the Court in

the later-filed case directed the Clerk of the Court to re-file that petition into this case as a

supplement to the § 2241 petition filed in this case, so that all of Richmond’s claims for relief

may be resolved in one proceeding. Id. at R. 4. This later-filed petition has now been docketed




1
  Although this matter was previously dismissed because Richmond failed to pay the $5.00 filing
fee [R. 5], Richmond subsequently paid the filing fee [R. 6] and filed a motion requesting that the
Court re-open the matter. [R. 9] Richmond’s motion was granted and this matter was restored to
the Court’s docket. [R. 12]
                                                 1
Case: 7:20-cv-00054-WOB Doc #: 18 Filed: 09/18/20 Page: 2 of 13 - Page ID#: 130




into the record in this case as a Supplement. [R. 15] Thus, the Court will review Richmond’s

claims made in both his original § 2241 petition [R. 1] and his supplemental petition. [R. 15]

         Richmond’s § 2241 petition and supplement [R. 1, 15] are now before the Court to

conduct an initial review of Richmond’s claims for relief pursuant to 28 U.S.C. § 2243. See

28 U.S.C. § 2243; Alexander v. Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir.

2011). A petition will be denied “if it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief.” Rule 4 of the Rules Governing § 2254

Cases in the United States District Courts (applicable to § 2241 petitions pursuant to Rule

1(b)).

                                               I.

         In March 1996, Richmond was convicted by a federal jury in the United States District

Court for the Eastern District of Tennessee of conspiring to interfere with commerce by

violence, in violation of 18 U.S.C. § 371; aiding and abetting a Hobbs Act robbery, in violation

of 18 U.S.C. §§ 1951 and 2; two counts of aiding and abetting the use of a firearm during and

in relation to a crime of violence, in violation of 18 U.S.C. § 924(c); and aiding and abetting

the possession of a machine gun, in violation of 18 U.S.C. § 922(o). In June 1996, Richmond

was sentenced to an aggregate term of imprisonment of 411 months. His convictions and

sentence were affirmed on appeal to the United States Court of Appeals for the Sixth Circuit,

and the United States Supreme Court denied his petition for writ of certiorari. United States

v. Richmond, No. 3:95-CR-126-TAV-DCP-3 (E.D. Tenn. 1995) See also United States v.

Richmond, 129 F.3d 1266 (6th Cir. 1997); Richmond v. United States, No. 3:16-CV-307-TAV,

2019 WL 2270595, at *1 (E.D. Tenn. May 28, 2019).



                                               2
Case: 7:20-cv-00054-WOB Doc #: 18 Filed: 09/18/20 Page: 3 of 13 - Page ID#: 131




       In June 2016, Richmond filed a motion to vacate, set aside or correct his sentence

pursuant to 28 U.S.C. § 2255, claiming that his Hobbs Act robbery conviction does not qualify

as a predicate “crime of violence” for purposes of his related § 924(c) conviction in light of

the United States Supreme Court’s decision in Johnson v. United States, 135 S.Ct. 2551 (2015).

United States v. Richmond, No. 3:95-CR-126-TAV-DCP-3 (E.D. Tenn. 1995) at R. 271. 2

After filing his original § 2255 petition, he filed three pleadings seeking to supplement his

petition, including to add claims that his § 924(c) conviction and sentence violate Alleyne v.

United States, 133 S.Ct. 2151 (2013), and that his counsel was constitutionally ineffective with

regard to his direct appeal. Id. at R. 288.

       In May 2019, the District Court entered a Memorandum Opinion and Order denying

Richmond’s § 2255 motion. The Court noted that, with respect to Richmond’s challenge to

the “residual clause” of 18 U.S.C. § 924(c), while the holding in Johnson invalidated the

residual clause of § 924(e)(2)(B)(ii), the constitutionality of § 924(c)’s residual clause was an

issue that was then pending before the Supreme Court in United States v. Davis, 139 S.Ct. 782

(2019). Id. at R. 295. Even so, the Court found that Richmond’s “challenged convictions must

stand because Hobbs Act robbery also as a crime of violence under § 924(c)’s force clause.”



2
  The Armed Career Criminal Act (“ACCA”) provides a sentencing enhancement for offenders
who have three or more prior convictions for a “serious drug offense” or a “violent felony.” 18
U.S.C. § 924(e)(1). For purposes of this enhancement, a “violent felony” includes “any crime
punishable by imprisonment for a term exceeding one year…that – (ii) is burglary, arson, or
extortion, involves use of explosives, or otherwise involves conduct that presents a serious
potential risk of physical injury to another.” 18 U.S.C.A. § 924(e)(2)(B)(ii) (emphasis
added). The italicized portion of this definition is known as the ACCA’s “residual
clause.” Johnson v. United States, 135 S. Ct. 2551, 2555-56 (2015). In Johnson, the Supreme
Court held that the definition of a “violent felony” in the residual clause of 18 U.S.C. §
924(e)(2)(B)(ii) is unconstitutionally vague, thus imposing an increased sentence under that clause
violates the due process guarantee of the Fifth Amendment. Johnson, 135 S. Ct. at 2563.
                                                3
Case: 7:20-cv-00054-WOB Doc #: 18 Filed: 09/18/20 Page: 4 of 13 - Page ID#: 132




Id. at R. 295 at p. 2-3 (citing United States v. Gooch, 850 F.3d 285, 291-292 (6th Cir. 2017)).3

With respect to Richmond’s motion for leave to supplement his § 2255 motion to add an

Alleyne claim and an ineffective assistance of counsel claim, the District Court denied

Richmond’s motion because those claims would be untimely. Id. at R. 295 at p. 4-5.

       In November 2019, the United States Court of Appeals for the Sixth Circuit denied

Richmond’s request for a certificate of appealability, explaining:

       In his first three grounds for relief, Richmond challenged his § 924(c)
       convictions, asserting that Hobbs Act robbery “does not qualify as a ‘crime of
       violence’ under [either] the force clause of § 924(c)(3)(A),” because it can be
       committed without physical force, or the residual clause of § 924(c)(3)(B),
       because Johnson invalidated the similarly worded residual clause of the Armed
       Career Criminal Act, 18 U.S.C. § 924(e)(2)(B), as unconstitutionally vague.
       The district court rejected these grounds for relief, concluding that Richmond’s
       § 924(c) convictions “must stand because Hobbs Act robbery . . . qualifies as a
       crime of violence under § 924(c)’s force clause.” See United States v. Gooch,
       850 F.3d 285, 291-92 (6th Cir. 2017).

       Reasonable jurists would not debate the district court’s rejection of Richmond’s
       first three grounds for relief. See Miller-El, 537 U.S. at 327. The definition of
       “crime of violence” in § 924(c)(3)(B) “is unconstitutionally vague.” United
       States v. Davis, 139 S. Ct. 2319, 2336 (2019). But Davis has no effect on

3
  Section 924(c) provides for heightened criminal penalties for using or carrying a firearm “during
and in relation to,” or possessing a firearm “in furtherance of,” any federal “crime of violence or
drug trafficking crime.” § 924(c)(1)(A). Pursuant to 18 U.S.C. § 924(c)(3), a “crime of violence”
is defined as “an offense that is a felony” and:

       (A) has as an element the use, attempted use, or threatened use of physical force
           against the person or property of another, or

       (B) that by its nature, involves a substantial risk that physical force against the
           person or property of another may be used in the course of committing the
           offense.

18 U.S.C. § 924(c)(3). The first subpart of this definition, § 924(c)(3)(A), is known as the
“elements” or “use-of-force” clause. The second subpart, § 924(c)(3)(B), is known as the
“residual” clause. In the now-decided United States v. Davis, 139 S.Ct. 2319 (2019), the United
States Supreme Court held that the “residual clause” set forth in 18 U.S.C. § 924(c)(3)(B) is
unconstitutionally vague.
                                                4
Case: 7:20-cv-00054-WOB Doc #: 18 Filed: 09/18/20 Page: 5 of 13 - Page ID#: 133




       Richmond’s § 924(c) convictions because the Hobbs Act robbery offense that
       underlies those convictions qualifies as a crime of violence under §
       924(c)(3)(A), which is the use-of-force, rather than the residual, clause of §
       924(c)(3). See United States v. Camp, 903 F.3d 594, 597 (6th Cir. 2018), cert.
       denied, 139 S. Ct. 845 (2019); Gooch, 850 F.3d at 291-92. Section 924(c)(3)(A)
       covers offenses that have “as an element the use, attempted use, or threatened
       use of physical force against the person or property of another.” Richmond’s
       Hobbs Act robbery convictions satisfy § 924(c)(3)(A)’s definition of “crime of
       violence.” See Gooch, 850 F.3d at 291-92.

Richmond v. United States, No. 19-5738 (6th Cir. Nov. 14, 2019) at p. 2-3. The Sixth Circuit

also found that reasonable jurists would not debate that Richmond’s Alleyne claim and

ineffective assistance of appellate counsel claims were untimely. Id. at p. 4.

       Richmond has continued to seek relief from his convictions and sentence in the District

Court via a motion for sentence reduction based on the First Step Act’s clarification of § 924(c)

and a motion “pursuant to Rule 60(b).” United States v. Richmond, No. 3:95-CR-126-TAV-

DCP-3 (E.D. Tenn. 1995) at R. 294, 302. In Richmond’s “Rule 60(b)” motion, he argues that

his second § 924(c) conviction is invalid because “it is not supported by an independent firearm

use or possession,” and therefore violates the Double Jeopardy Clause. Id. at R. 294. He also

continues to argue that his § 924(c) conviction based on his Hobbs Act robbery conviction is

invalid because conspiracy to commit Hobbs Act robbery does not qualify as a “crime of

violence” under § 924(c)(3)(B)’s force clause and § 924(c)(3)(B)’s residual clause is

unconstitutionally vague in light of Davis. Id. at R. 294, 295. Both Richmond’s First Step Act

motion and his “Rule 60(b)” motion remain pending in the Eastern District of Tennessee.

       Richmond has also previously filed a habeas petition filed in this Court pursuant to 28

U.S.C. § 2241. Richmond v. Burnhart, No. 6:19-cv-064-REW (E.D. Ky. 2019). In his first §

2241 petition, Richmond sought a sentence reduction under the First Step Act, arguing that his

sentence was improperly imposed. He also asserted that his defense counsel was ineffective
                                               5
Case: 7:20-cv-00054-WOB Doc #: 18 Filed: 09/18/20 Page: 6 of 13 - Page ID#: 134




at trial for failing to object to the trial court’s alleged misapplication of § 924(c). Id. at R. 1.

The Court denied Richmond’s § 2241 petition for both procedural reasons and because his

claims failed on the merits. Id. at R. 6.

       Richmond has now filed another petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 [R. 1] and supplement [R. 15] in this Court. In his § 2241 petition, Richmond

claims that he did not know in advance that his cohort would be armed and that he did not

“willingly, knowingly, and actively participate” in a conspiracy to commit Hobbs Act robbery,

thus his § 924(c) conviction predicated on his Hobbs Act robbery conviction is improper. [R.

1 at p. 7] Richmond further claims that, to convict him for violating § 924(c)(3)(A) and (B)

under an “aiding and abetting” theory, the government was required to prove that he had

“advanced knowledge that a confederate would use or carry a gun during the crime

commission,” which he claims the government failed to do. [R. 1 at p. 7, 8]

       In his supplement to his petition [R. 15], Richmond continues to challenge his § 924(c)

convictions, raising the same arguments he has previously made in pleadings related to his §

2255 motion. In denying Richmond’s § 2255 motion, the District Court in the Eastern District

of Tennessee specifically concluded that Richmond’s conspiracy to commit Hobbs Act

robbery conviction qualifies as “crime of violence” under § 924(c)(3)(A)’s “use of force

clause,” and that, therefore Richmond’s § 924(c) convictions are unaffected by Davis. United

States v. Richmond, Case No. 3:95-CR-126-TAV-DCP-3 (E.D. Tenn. 1995) at R. 295. In

addition, the Sixth Circuit likewise concluded that “Davis has no effect on Richmond’s §

924(c) convictions because the Hobbs Act robbery offense that underlies those convictions

qualifies as a crime of violence under § 924(c)(3)(A), which is the use-of-force, rather than the



                                                 6
Case: 7:20-cv-00054-WOB Doc #: 18 Filed: 09/18/20 Page: 7 of 13 - Page ID#: 135




residual, clause of § 924(c)(3).” Richmond v. United States, No. 19-5738 (6th Cir. Nov. 14,

2019) at p. 2-3.

       Even so, in his current § 2241 petition, Richmond continues to argue that his aiding and

abetting Hobbs Act robbery conviction does not qualify as a “crime of violence” under §

924(c)(3)(A)’s “force” clause and § 924(c)(3)(B)’s “residual” clause is unconstitutionally

vague in light of the Supreme Court’s decision in Davis. [R. 15 at p. 8] Richmond further

argues that his two § 924(c) convictions were supported by the same firearm collection in the

indictment, which he argues violates the Double Jeopardy Clause, a claim that he also raises

in his “Rule 60” motion that is currently pending before the District Court in the Eastern

District of Tennessee. [R. 15 at p. 8-11] Finally, he again claims that his appellate counsel

was ineffective for failing to be prepared to address Richmond’s §§ 922(o) and 924(c)

convictions during the oral argument on his direct appeal, a claim that the Tennessee District

Court already found was untimely. [R. 15 at p. 10] He seeks to bring his claims in this § 2241

petition via the “savings clause” of 28 U.S.C. § 2255(e).

       After reviewing both Richmond’s original § 2241 petition [R. 1] and his supplement to

his petition [R. 15], the Court must deny relief because Richmond’s claims are not cognizable

in this § 2241 habeas corpus proceeding.

                                              II.

       Richmond’s § 2241 habeas petition presents challenges to the legality of his

convictions. While a federal prisoner may challenge the legality of his convictions and

sentence in a 28 U.S.C. § 2255 motion before the sentencing court, he generally may not do

so in a § 2241 petition. See United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001). A

§ 2241 petition is typically only a vehicle for challenges to actions taken by prison officials
                                              7
Case: 7:20-cv-00054-WOB Doc #: 18 Filed: 09/18/20 Page: 8 of 13 - Page ID#: 136




that affect the manner in which the prisoner’s sentence is being carried out, such as computing

sentence credits or determining parole eligibility. See Terrell v. United States, 564 F.3d 442,

447 (6th Cir. 2009). A habeas corpus petition under 28 U.S.C. § 2241 may not be used for this

purpose because it does not function as an additional or alternative remedy to the one available

under § 2255. Hernandez v. Lamanna, 16 F. App’x 317, 320 (6th Cir. 2001).

       The “savings clause” of 28 U.S.C. § 2255(e) creates an extraordinarily narrow

exception to this prohibition if the remedy afforded by § 2255 is “inadequate or ineffective” to

test the legality of the prisoner’s detention. Truss v. Davis, 115 F. App’x 772, 773-74 (6th Cir.

2004). A motion under § 2255 is not “inadequate or ineffective” simply because the prisoner’s

time to file a § 2255 motion has passed; he did not file a § 2255 motion; or he did file such a

motion and was denied relief. Copeland v. Hemingway, 36 F. App’x 793, 795 (6th Cir. 2002);

Taylor v. Gilkey, 314 F.3d 832, 835 (7th Cir. 2002) (holding that § 2241 is available “only

when a structural problem in § 2255 forecloses even one round of effective collateral

review...”). Rather, to properly invoke the savings clause, the petitioner must be asserting a

claim that he is “actually innocent” of the underlying offense by showing that, after the

petitioner’s conviction became final, the United States Supreme Court issued a retroactively

applicable decision re-interpreting the substantive terms of the criminal statute under which he

was convicted in a manner that establishes that his conduct did not violate the statute, Wooten

v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012), or establishing that – as a matter of statutory

interpretation – a prior conviction used to enhance his or her federal sentence no longer

qualifies as a valid predicate offense. Hill v. Masters, 836 F.3d 591, 599-600 (6th Cir.

2016). However, “a federal prisoner cannot bring a claim of actual innocence in a § 2241



                                               8
Case: 7:20-cv-00054-WOB Doc #: 18 Filed: 09/18/20 Page: 9 of 13 - Page ID#: 137




petition through the saving clause without showing that he had no prior reasonable opportunity

to bring his argument for relief.” Wright v. Spaulding, 939 F.3d 695, 705 (6th Cir. 2019).

                                              III.

                                              A.

       In his § 2241 petition, Richmond essentially challenges whether the Government

sufficiently proved his Hobbs Act robbery conviction, which, in turn, was a predicate “crime

of violence” conviction supporting his § 924(c) conviction. Richmond claims that, in order to

convict him of “aiding and abetting” a Hobbs Act robbery, the government was required to

prove that he had “advanced knowledge that a confederate would use or carry a gun during the

crime commission,” which he claims it failed to do. [R. 1 at p. 7, 8] However, this claim is

not based on a retroactively applicable Supreme Court re-interpreting the substantive terms of

the criminal statute under which he was convicted, as is required to proceed via the savings

clause of § 2255(e). Rather, it is a claim of ordinary trial error that could and must have been

pursued on direct appeal or in an initial § 2255 motion. Thus, Richmond may not bring this

claim in a § 2241 petition.

       To be sure, while Richmond’s § 2241 petition fails to develop this claim in any

meaningful way, he has also filed (without requesting leave of Court to do so) a “motion for

summary judgment” in further support of his claims.          [R. 17]   Richmond’s motion is

procedurally improper, as motions for summary judgment are generally neither necessary nor

appropriate in habeas proceedings, and because presentation of claims piece-meal over

multiple pleadings is disfavored, as it makes identifying and responding to petitioner’s claims

unduly burdensome. Even putting these procedural issues aside, in his motion, Richmond

expands on his argument regarding his aiding and abetting Hobbs Act robbery conviction,
                                               9
Case: 7:20-cv-00054-WOB Doc #: 18 Filed: 09/18/20 Page: 10 of 13 - Page ID#: 138




claiming that “the Supreme Court has ruled in Rosemond that aiding and abetting Hobbs Act

robbery qualifies only under the § 924(c)(3)(A)’s force clause definition only if the

government has proved the elements of ‘the Petitioner has knowledge that a confederate would

be armed during the crime’s commission,’ or ‘the Petitioner did knowingly and actively

participate[] in the Hobbs Act robbery.’” [R. 17 at p. 6]

       In Rosemond v. United States, 572 U.S. 65 (2014), the Supreme Court held that “[a]n

active participant in a drug transaction has the intent needed to aid and abet a § 924(c) violation

when he knows that one of his confederates will carry a gun.” Rosemond, 572 U.S. at 77.

However, Richmond is not entitled to relief under Rosemond because “the Supreme Court has

not made Rosemond retroactive on collateral review.” Velez v. United States, No. 17-5369,

2017 WL 10402847, at *2 (6th Cir. Sept. 1, 2017). See also Oscar v. Martin, No. 3:15-CV-

90-CWR, 2015 WL 5297267, at *3 (S.D. Miss. Sept. 10, 2015) (collecting cases); Taniguchi

v. Butler, No. 14-120-KKC, 2014 WL 5063748, at *5-6 (E.D. Ky. Oct. 8, 2014); Evans v.

United States, No. 08-CR-20429, 2015 WL 5838647, at *2-3 (W.D. Tenn. Oct. 7, 2015).

       In addition, Rosemond was decided in 2014, thus Richmond could have raised this

claim in his original § 2255 motion filed in June 2016; in any of the three pleadings that he

filed seeking to supplement his § 2255 petition; in his pending “Rule 60” motion; or even in

his first § 2241 petition that he filed in this Court in 2019. As with his other claims, because

Richmond cannot show that he had no “prior reasonable opportunity” to bring his Rosemond

claim, he may not raise it in this Court via the savings clause. See Sanders v. United States,

373 U.S. 1, 18 (1963) (“[I]f a prisoner deliberately withholds one of two grounds for federal

collateral relief at the time of filing his first application, in the hope of being granted two

hearings rather than one or for some other such reason, he may be deemed to have waived his
                                                10
Case: 7:20-cv-00054-WOB Doc #: 18 Filed: 09/18/20 Page: 11 of 13 - Page ID#: 139




right to a hearing on a second application presenting the withheld ground…Nothing in the

traditions of habeas corpus requires the federal courts to tolerate needless piecemeal litigation,

to entertain collateral proceedings whose only purpose is to vex, harass, or delay.”).

                                               B.

       Turning to the claims made in Richmond’s supplement to his § 2241 petition, both his

“Double Jeopardy” claim and his ineffective assistance of counsel claim (which is a Sixth

Amendment claim) are constitutional claims of ordinary trial error which could be, and

therefore must have been, pursued on direct appeal or in an initial motion under § 2255. Cf.

Mallard v. United States, 82 F. App’x 151, 153 (6th Cir. 2003) (claim under Strickland that

counsel was ineffective may not be pursued under § 2241); Jameson v. Samuels, 555 F. App’x

743, 746 (10th Cir. 2014) (habeas petition under § 2241 is not the proper vehicle to assert

claims of prosecutorial misconduct, ineffective assistance of counsel, and lack of probable

cause for warrant).

       Similarly, his claim that his § 924(c) convictions are invalid in light of Davis’s holding

invalidating the residual clause of § 924(c)(3)(B) is a constitutional due process claim. Thus,

this claim must be asserted (if at all) in a petition filed pursuant to 28 U.S.C. § 2255(h)(2).

Welch v. United States, __ U.S. __, 136 S. Ct. 1257 (2016); In re Watkins, 810 F. 3d 375, 377

(6th Cir. 2015). Because all of Richmond’s constitutional claims are of the kind that can be

asserted under § 2255, that remedy is not structurally “inadequate and ineffective” to test the

legality of his detention, rendering resort to § 2241 impermissible. Truss, 115 F. App’x at 773-

74; McDowell v. Warden, FCC Medium Coleman, 694 F. App’x 692, 693-94 (11th Cir. 2017).

       Moreover, Richmond cannot demonstrate that he has had no “reasonable opportunity

to bring his argument for relief,” Wright, 939 F.3d at 705, because he has previously raised
                                               11
Case: 7:20-cv-00054-WOB Doc #: 18 Filed: 09/18/20 Page: 12 of 13 - Page ID#: 140




each of these claims and they have been rejected by both the District Court in the Eastern

District of Tennessee and the Sixth Circuit. In addition, Richmond is currently seeking relief

based on his Davis claim and his Double Jeopardy claim via his Rule 60 motion pending in

the Eastern District of Tennessee. Because Richmond has had multiple opportunities to raise

his claims for relief in the Court that sentenced him, he “cannot now use the saving clause to

get another bite at the apple” via a § 2241 petition filed in this Court. Id. at 706.

       Moreover, Richmond’s claim that an “aiding and abetting” Hobbs Act robbery

conviction is not a “crime of violence” under § 924(c)(3)(A)’s “use of force” clause is without

merit. As both the District Court and the Sixth Circuit have already determined, the Sixth

Circuit has repeatedly held that Hobbs Act robbery qualifies as a crime of violence under §

924(c)(3)(A)’s use-of-force clause. See Camp v. United States, 903 F.3d 594, 597 (6th Cir.

2018) (recognizing that Hobbs Act robbery in violation of 18 U.S.C. § 1951(a) is a crime of

violence under § 924(c)’s “use-of-force” clause) (citing United States v. Gooch, 850 F.3d 285,

292 (6th Cir. 2017), cert. denied, ___ U.S. ___, 137 S.Ct. 2230 (2017)); United States v.

Robinson, 708 F. App'x 272, 274 (6th Cir. 2017) (“Thus, in the Sixth Circuit, Hobbs Act

robbery is a crime of violence by way of Section 924(c)(3)(A)…The six other circuits that

have addressed the question all agree.”) (citing Gooch, 850 F.3d at 291-92).

       While Richmond suggests that it matters whether his conviction was for “aiding and

abetting” Hobbs Act robbery, he is mistaken, as “[a]iding and abetting is simply an alternative

theory of liability; it is ‘not a distinct substantive crime.’” United States v. Richardson, 948 F.

3d 733, 741-42 (6th Cir. 2020) (citing United States v. McGee, 529 F.3d 691, 695–96 (6th Cir.

2008)). Thus, “to sustain a conviction under § 924(c), it makes no difference whether [the

defendant] was an aider and abettor or a principal.” Richardson, 948 F.3d at 742. For these
                                                12
Case: 7:20-cv-00054-WOB Doc #: 18 Filed: 09/18/20 Page: 13 of 13 - Page ID#: 141




reasons, a “conviction for aiding and abetting Hobbs Act robbery satisfies the elements [or

“use of force”] clause” of § 924(c)(3)(A). Id. at 742. Because Richmond’s Hobbs Act robbery

conviction qualifies as a “crime of violence” under the “use-of-force” clause of § 924(c)(3)(A),

the Supreme Court’s holding in Davis invalidating the residual clause simply does not apply

to him. Thus, he is not entitled to relief in light of Davis.

       For all of these reasons, Richmond’s claims do not fall within the limited exception

recognized by Hill and Wright, and, therefore, he may not challenge his convictions in this §

2241 proceeding.

       Accordingly, the Court hereby ORDERS as follows:

       1.      Richmond’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

               [R. 1] and his supplemental § 2241 petition [R. 15] are DENIED.

       2.      Any pending request for relief, including Richmond’s motion for summary

               judgment [R. 17], are DENIED AS MOOT.

       3.      This action is DISMISSED and STRICKEN from the Court’s docket.

       4.      A corresponding Judgment will be entered this date.

       This 18th day of September, 2020.




                                                13
